

Amendment to Employment Agreement of Dr. Lior Yahalomi
 
     Amendment to Employment Agreement (this “Amendment”), made as of December
15, 2010 by and between VISHAY INTERTECHNOLOGY, INC., a Delaware corporation
(“Vishay”), and DR. LIOR E. YAHALOMI (“Executive”) (collectively the “Parties”).
 
     WHEREAS, Executive has been employed by Vishay pursuant to an Employment
Agreement, made as of December 5, 2008, as amended on August 8, 2010, between
the Parties (the “Employment Agreement”);
 
     WHEREAS, Section 8.3 of the Employment Agreement provides that Vishay and
Executive may amend the Employment Agreement by mutual agreement in writing; and
 
     WHEREAS, the Company and Executive desire to amend the Employment Agreement
as set forth below.
 
     NOW THEREFORE, in consideration of the premises and the mutual benefits to
be derived herefrom and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
 
1. Section 6.3 of the Employment Agreement is hereby amended to read as follows:
 
     “6.3 Further Compensation upon Termination
 
     (a) In the event Executive’s employment with Vishay is terminated by Vishay
without Cause, Executive shall be entitled to the following:
 

          (i)      The payments and benefits provided under Section 6.2.      
(ii)   A lump sum payment, payable within 15 days after the Date of Termination,
equal to 24 months of Executive’s base salary on the Date of Termination.      
(iii)   Payment of the amount Executive would have received (if not for
Executive’s termination of employment) as a bonus pursuant to Section 4.2 hereof
for the calendar year of the Date of Termination, which amount shall be paid at
such time as such bonus would have been paid to Executive if not for Executive’s
termination of employment.

 
     (b) In the event Executive’s employment with Vishay terminates for any
reason other than Cause after Executive attains age 62, Executive shall be
entitled to the following:
 

          (i)      The payments and benefits provided under Section 6.2 hereof
and, if Executive’s employment is terminated by Vishay without Cause, the
payments under Section 6.3(a)(ii) and (iii) hereof.       (ii)   At Executive’s
(or his surviving spouse’s or child’s) election, either continued eligibility
for medical benefits under a plan sponsored by Vishay for its senior executives
or a reimbursement to Executive for privately obtained coverage, in either case
for the life of Executive, his surviving spouse and his dependent children up to
age 26. The annual cost to Vishay, whether as reimbursement (including out of
pocket expenses related to hospitalization, prescriptions, dental, and vision)
or premium costs, shall not exceed $15,000 (or, if less, the amount Vishay then
pays for medical coverage for its senior executive), provided, however, that
Executive, his surviving spouse and/or his dependent children up to age 26 shall
be permitted to continue coverage and pay any cost in excess of such limit.    

--------------------------------------------------------------------------------

 

     (c) In the event Executive’s employment with Vishay terminates for any
reason other than Cause before Executive attains age 62, Executive shall be
entitled to the following:
 

          (i)      The payments and benefits provided under Section 6.2 hereof
and, if Executive’s employment is terminated by Vishay without Cause, the
payments under Section 6.3(a)(ii) and (iii) hereof.       (ii)   The same level
of medical insurance coverage as Executive, his spouse and his dependent
children up to age 26 were receiving at the time of cessation of employment, at
Vishay’s expense (including premiums, out-of-pocket expenses and co-payments),
until the earlier of (A) the third anniversary of the date of cessation of
employment (after which Executive, his spouse and his dependent children up to
age 26 will be eligible for COBRA continuation coverage) or (B) such time as
Executive becomes eligible for coverage under the plan of another employer.

 
     2. The amendments made by paragraph 1 hereof shall be effective as of
December 15, 2010.
 
     3. Except as set forth in this Amendment, all other terms and conditions of
the Employment Agreement shall remain unchanged and in full force and effect.
 
     4. This Amendment may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
 
[Signatures on next page]
 
- 2 -
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to
be executed on its behalf as of the date first above written.
 

  VISHAY INTERTECHNOLOGY, INC.               By:   /s/ Gerald Paul       Name:
Dr. Gerald Paul     Title: Chief Executive Officer               /s/ Lior E.
Yahalomi     Dr. Lior E. Yahalomi


- 3 -
 

--------------------------------------------------------------------------------